Exhibit 10.1

 

Settlement Agreement

 

ZaZa Energy Corporation (“ZaZa”), and Crede CG III, Ltd. (“Crede”), intending to
be legally bound, hereby agree as follows:

 

1.                                      ZaZa will, no later than 5:00 p.m. (New
York time) on November 18, 2014, issue 787,530 shares (the “Registered Shares”)
of its common stock remaining under its S-3 and an additional 212,470 of
restricted shares of common stock (the “Restricted Shares” and together with the
Registered Shares, the “Exchange Shares”) as soon as practical and as permitted
by the federal securities laws and interpretations thereunder in exchange for
(and against surrender to ZaZa of) all common stock purchase warrants issued to
Crede by ZaZa on July 21, 2014 (“Warrants”), in full satisfaction of all of
ZaZa’s obligations thereunder.  Company agrees to file a registration statement
covering the resale of the Restricted Shares upon the later of (a) the
completion of a new financing with Crede and (b)  30 days after the date
permitted by federal securities laws and interpretations thereunder.

 

2.                                      Effective upon the issuance of the
Exchange Shares, the Securities Purchase Agreement between ZaZa and Crede dated
as of July 21, 2014 (the “Securities Purchase Agreement”) is hereby terminated,
with no further force or effect.  Without limiting the generality of the
foregoing, the parties agree that the Second Closing (as defined in the
Securities Purchase Agreement) will not occur and neither party will have
liability as a result thereof.

 

3.                                      ZaZa and Crede will no later than
4:00 p.m. (New York time) on November 18, 2014, execute a customary mutual
release agreement (including, without limitation, non-disparagement provisions),
on behalf of themselves and their respective parents, subsidiaries, affiliates,
predecessors, successors, divisions, stockholders, partners, members, directors,
officers, managers, employees, agents, representatives, heirs and assigns.  The
mutual release agreement will become effective upon the issuance of the Exchange
Shares.

 

4.                                      No later than one business day after the
execution and delivery of the mutual release agreement by both parties, each of
ZaZa and Crede will execute and file with all applicable courts any documents
necessary to dismiss with prejudice any actions filed in connection with
Securities Purchase Agreement or any of the securities issued or issuable under
that agreement.

 

5.                                      All questions concerning the
construction, validity, enforcement and interpretation of this Agreement will be
governed by the internal laws of the State of New York, without giving effect to
any choice of law or conflict of law provision or rule (whether of the State of
New York or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of New York.

 

6.                                      ZaZa and Crede will each be responsible
for paying its own expenses in connection with the matters that are the subject
to of this agreement, as well as the negotiation and documentation of this
agreement, including, without limitation, such party’s legal fees and expenses.

 

7.                                      This agreement may be executed in
separate counterparts, each of which is deemed to be an original and all of
which taken together constitute one and the same agreement.

 

EXECUTED as of the 18th day of November, 2014.

 

 

ZAZA ENERGY CORPORATION

 

CREDE CG III, LTD.

 

 

 

By:

/s/ Todd A. Brooks

 

By:

/s/ Terren S. Peizer

Name:

Todd A. Brooks

 

Name:

Terren S. Peizer

Title:

President and Chief Executive Officer

 

Title:

Managing Director

 

--------------------------------------------------------------------------------